Citation Nr: 0633861	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spondylosis with a herniated disc for 
the period prior to March 26, 2004.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for cervical spondylosis with a herniated disc for 
the period from March 26, 2004.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for status post right carpal tunnel release.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 1983 
and from March 1984 to October 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In 
those decisions, the RO denied service connection for 
bilateral hearing loss; granted service connection for 
cervical spondylosis with a herniated disc, assigning a 10 
percent rating from November 1, 2001, and a 20 percent rating 
from March 26, 2004; and granted service connection for 
status post right carpal tunnel release, assigning a 10 
percent rating from November 1, 2001.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in July 2006.  However, the veteran failed to appear 
with no explanation provided and has not indicated that he 
wished to reschedule.  His hearing request is therefore 
considered withdrawn.  38 C.F.R. § 20.704 (2006). 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  Both prior to and since March 26, 2004, the veteran's 
cervical spondylosis with a herniated disc is manifested by 
at worst, slight limitation of motion with complaints of pain 
and no significant neurological findings; from March 26, 
2004, there are additional findings of abnormal lordosis and 
muscle spasm.

4.  The veteran's status post right carpal tunnel release is 
manifested by no more than mild incomplete paralysis of the 
right median nerve.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for cervical spondylosis with a herniated disc 
have not been met for the period prior to March 26, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.71a, Diagnostic 
Codes 5290, 5293 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).

3.  The criteria for an initial disability rating in excess 
of 20 percent for cervical spondylosis with a herniated disc 
have not been met for the period from March 26, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.71a, Diagnostic 
Codes 5290, 5293 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).

4.  The criteria for an initial 10 percent rating for status 
post right carpal tunnel release have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.124a, Diagnostic Code 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, as well as increased ratings for his service-
connected cervical spine disability and his status post right 
carpal tunnel release.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

The Board finds that letters by the RO dated in April 2002 
and August 2004 fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the veteran that additional information or evidence 
was needed to support his claims and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  Although the August 
2004 letter, which pertained to his increased rating claims, 
was not sent prior to the initial adjudication of his claim 
in June 2002, the timing is not prejudicial to the veteran.  
In this regard, the veteran was provided adequate notice 
before the claims were readjudicated in a supplemental 
statement of the case issued in February 2005.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the veteran is appealing the ratings 
assigned following the initial grant of service connection 
for his cervical spine disability and his right carpal tunnel 
release.  Prior to granting service connection for these 
disabilities, the RO did not notify the veteran of the type 
of evidence necessary to establish a disability rating or and 
an effective date should his claims for service connection be 
granted.  Nevertheless, although full notice was not provided 
to the veteran prior to the initial adjudication of these 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

After the veteran filed a notice of disagreement (NOD) with 
respect to the ratings assigned for his service-connected 
cervical spine disability and his status post right carpal 
tunnel release, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case (SOC) 
in August 2003 which contains the pertinent criteria for 
establishing higher disability ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  The veteran was also provided with 
supplemental statements of the case (SSOC) in December 2003 
and February 2005, each of which addressed the issue 
concerning the initial ratings assigned for these 
disabilities.  Therefore, the Board finds that VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that these letters did not notify the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection for hearing 
loss was eventually granted.  However, since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
provided with VA examinations to determine the severity of 
his cervical spine disability and his status post right 
carpal tunnel release.  These examination reports appear 
adequate for rating purposes.  He was also afforded a VA 
audiological evaluation in May 2002.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  Service Connection for Bilateral Hearing Loss

The veteran claims that he has a bilateral hearing loss 
disability as a result of noise exposure while on active 
duty.  However, because recent audiometric testing does not 
show that he has a hearing loss disability for VA 
compensation purposes, the Board finds that the preponderance 
of the evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  In addition, service connection may be granted for 
a chronic disease, including organic disease of the nervous 
system, if manifested to a compensable degree within one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, medical evidence shows that the veteran does 
not have a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  The veteran was afforded a VA audiological 
evaluation in May 2002.  Audiometric testing in the right ear 
revealed a 15-decibel loss at the 500 Hz level, a 20-decibel 
loss at the 1000 Hz level, a 15-decibel loss at the 2000 Hz 
level, a 20-decibel loss at the 3000, and a 15-decibel loss 
at the 4000 Hz level.  Testing in the left ear revealed a 15-
decibel loss at the 500 Hz level, a 10-decibel loss at the 
1000 and 2000 Hz levels, a 20-decibel loss at the 3000 Hz 
level, and a 25-decibel loss at the 4000 Hz level.  Also 
noted were Maryland CNC speech recognition scores of 96 
percent bilaterally.  

These findings show that the veteran does not have a hearing 
loss disability for VA compensation purposes pursuant to 38 
C.F.R. § 3.385.  Consequently, absent a current hearing loss 
disability as defined by 38 C.F.R. § 3.385, service 
connection must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Despite the 
veteran's statements that he currently has a hearing loss 
disability as a result of acoustic trauma in service, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Accordingly, the 
appeal is denied.

III.  Increased Ratings for Cervical Spondylosis with a 
Herniated Disc

The record shows that the veteran was treated for neck pain 
while on active duty.  A magnetic resonance imaging (MRI) 
revealed compression of C5-6.  As a result, a June 2002 
rating decision granted service connection and assigned a 10 
percent disability rating for cervical spondylosis with a 
herniated disc, effective November 1, 2001.  The veteran 
appealed that decision with respect to the 10 percent rating. 

In February 2005, the RO granted an increased rating to 20 
percent for the veteran's cervical spine disability.  
However, instead of granting the 20 percent retroactive to 
the date of claim, the RO assigned an effective date of March 
26, 2004, the date of a VA examination report which revealed 
that his symptoms had worsened. 

Therefore, two issues are on appeal before the Board: (1) 
entitlement to an initial disability rating in excess of 10 
percent for cervical spondylosis with a herniated disc for 
the period prior to March 26, 2004; and (2) entitlement to an 
initial disability rating in excess of 20 percent for 
cervical spondylosis with a herniated disc for the period 
from March 26, 2004.  However, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for higher disability ratings. 

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The Board notes that the rating criteria for evaluating 
disabilities of the spine were amended on two occasions since 
the veteran filed his claim.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's back disability is warranted.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 
2002).  

1.  Rating Criteria in Effect Prior to September 23, 2002

The veteran's cervical spine disability was initially rated 
under Diagnostic Code (DC) 5293.  This code provides a 10 
percent rating for mild intervertebral disc syndrome; 20 
percent rating for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating for recurring attacks 
of severe intervertebral disc syndrome with intermittent 
relief; and a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

In addition, the Board notes that limitation of motion of the 
cervical spine is evaluated under DC 5290.  This code 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5292.  

In addition to the above criteria, VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain and/or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  To determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a 
back disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
cervical spine disability for the entire period prior to 
March 26, 2004, as well as a disability rating in excess of 
20 percent from March 26, 2004.  

First, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the entire period prior to March 26, 2004 under the above 
rating criteria.  The evidence to be considered during this 
period includes a May 2002 VA examination report, private 
treatment records, and VA outpatient treatment records, none 
of which show significant neurological findings or more than 
slight limitation of motion of the cervical spine.  

An August 2001 report from a private physician notes that the 
veteran was being seen for neck pain and recent problems with 
numbness and tingling in both hands and arms after 
hyperextending his neck while hanging a ceiling.  A physical 
examination revealed some spasms in the rhomboids.  
Tenderness was also present to palpation in the cervical 
spine down to the mid-rhomboid area.  However, grip strength 
was equal bilaterally, and cranial nerves II through XII were 
intact and equal.  Muscle strength was difficult to assess 
because of recent carpal tunnel surgery on his right hand.  
The diagnostic assessment was cervical congenital stenosis 
and pain with numbness.  The veteran was then referred to 
W.J., M.D.

In a September 2001 report, Dr. W.J. noted the veteran's 
complaints of popping, grinding, and aching in his neck, as 
well as numbness in both arms.  The veteran rated his pain at 
level 5 on a pain scale from 1 to 10.  A physical examination 
revealed good head and neck posture.  Dr. W.J. noted that 
motion of the neck was restricted, but did not document 
motion in degrees.  Instead, he merely noted that extension 
was limited with pain, that lateral bending and rotation were 
mildly restricted with muscle tightness and guarding, and 
that forward flexion was mildly restricted with the end range 
of movement with pain on flexion, extension, rotation, and 
side bending.  Extension was noted to be most painful.  Motor 
strength in the upper extremities was good to normal and 
bilaterally equal.  The veteran also had good grip strength.  
Deep tendon reflexes were physiologic and equal in both upper 
extremities.  The diagnostic impression was cervical spinal 
stenosis, C5-6, secondary to cervical disc disease with cord 
compression.  Dr. W.J. also indicated that there were no 
long-term findings. 

A May 2002 VA examination report notes only mild tenderness 
of the cervical spine on palpation.  However, a neurologic 
examination was completely within normal limits, which is 
consistent with the veteran's statement denying paresthesias.  
The examiner noted that the cervical spine demonstrated 
normal range of motion, with 45 degrees of flexion, 50 
degrees of extension, and 70 degrees of right and left 
lateral rotation.  The diagnosis was "cervical spondylosis 
without radicular symptoms at this time." 

The veteran was seen at the University of Iowa Hospital in 
2002 and 2003 for right tennis elbow (chronic right lateral 
epicondylitis).  Although these records do not specifically 
address the veteran's cervical spine disability, an April 
2002 report notes that both upper extremities were 
neurologically intact. 

VA outpatient treatment records dated from 2003 to 2004 also 
show no significant neurological findings.  Of particular 
relevance, an October 2003 electromyograph (EMG) report 
revealed no conclusive electrodiagnostic feature of cervical 
radiculopathy.  A physical examination reveled strength of 
5/5 and reflexes of 2+ in both upper extremities.  

In light of these findings, the Board concludes that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's cervical 
spondylosis with a herniated disc for the entire period prior 
to March 26, 2004.  This evidence shows no more than mild 
intervertebral disc syndrome and no more than slight 
limitation of motion of the cervical spine, even with 
consideration of the veteran's complaints of pain.  

With respect to manifestations of intervertebral disc 
syndrome, the evidence shows that cranial nerves II through 
XII were intact and equal in August 2001; that deep tendon 
reflexes were physiologic and equal in both upper extremities 
in September 2001; that both upper extremities were 
neurologically intact in April 2002 and May 2002; and that 
EMG testing revealed no conclusive features of cervical 
radiculopathy in October 2003.  These findings reflect no 
more than mild intervertebral disc syndrome, for which a 10 
percent disability rating is warranted under DC 5293.  

In addition, the facts of this case show that the veteran's 
low back disability is manifested by no more than slight 
limitation of motion, for which a 10 percent evaluation is 
assigned, even with consideration of the veteran's complaints 
of pain.  38 C.F.R. § 4.71a, DC 5292.  The Board observes 
that the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  However, the Schedule for 
Rating Disabilities provides some guidance by listing normal 
ranges of motion of the cervical spine for VA purposes to be 
45 degrees of flexion, extension, and lateral flexion, and 80 
degrees of right and left lateral rotation.  See Schedule for 
Rating Disabilities effective September 26, 2003, Plate V. 68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The May 2002 VA examination report notes that the veteran's 
cervical spine demonstrated 45 degrees of flexion, 50 degrees 
of extension, and 70 degrees of right and left lateral 
rotation.  It thus appears that the veteran's cervical spine 
has almost full range of motion with a 10 degrees loss of 
full right and left lateral rotation.  Thus, even with 
consideration of the veteran's complaints of pain, the Board 
finds that the veteran's cervical spine is manifested by only 
slight limitation of motion under DC 5290, for which a 10 
percent evaluation is assigned.  See 38 C.F.R. §§  4.40, 
4.45; see also DeLuca, 8 Vet. App. at 204-08

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent for 
the veteran's cervical spondylosis with a herniated disc for 
the period since March 26, 2004.  The evidence to be 
considered includes a March 2004 VA examination report as 
well a VA outpatient treatment records, none of which show 
that the veteran's cervical spine disability meets the 
criteria for a disability rating in excess of 20 percent 
under DC 5293 or DC 5290.  

The veteran was afforded a VA examination on March 26, 2004.  
At that time, the veteran reported a burning-type of pain in 
his cervical spine 50 percent of the time.  He rated the pain 
at level 1/10, which would occasionally increased to 9/10 
during flare-ups.  He also reported radiating pain into both 
arms  A physical examination revealed a decrease in cervical 
lordosis, tenderness to palpation of the cervical vertebrae, 
spasm in the cervical paramuscular, and motor strength of the 
cervical paramusculature of 4/5.  Range-of-motion testing 
revealed 45 degrees of flexion, 55 degrees of extension, 40 
degrees of right and left side bending, and 70 degrees of 
right and left rotation.  The veteran reported pain with 
motion.  However, there was no evidence of any fatigue, 
decreased endurance, or lack of coordination after 30 
repetitions.  Grip strength was +4/5 on the right and +5/5 on 
the left.  Motor strength was +5/5 in the biceps, triceps, 
and deltoids.  Deep tendon reflexes involving the biceps, 
triceps, and brachial radialis were +1/4.  The examiner noted 
that an EMG study did not reveal any electrodiagnostic 
features of cervical radiculopathy.  It was also noted that 
an MRI revealed mild central spinal canal stenosis, most 
severe at C5-6, which was mild to moderate.  The diagnostic 
assessment was spinal canal stenosis of the cervical spine, 
most severe at C5-6, which was mild to moderate.  The 
examiner felt that the veteran had moderate functional 
impairment of the cervical spine and that his most limiting 
factor was due to pain.  

A November 2004 VA outpatient treatment record documents the 
veteran's complaints of neck pain, which he rated at level 
7/10, with occasional radiating pain to his left elbow.  
However, a physical examination revealed full extension, 
flexion, and rotation of the neck.  Cranial nerves II through 
XII were intact, strength in both upper extremities was 
intake, and grip strength was intact bilaterally.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's cervical 
spondylosis with a herniated disc since March 26, 2004.  This 
evidence shows no more than moderate intervertebral disc 
syndrome with recurring attacks.  There has also been no 
significant change in the veteran's range of motion of his 
cervical spine since his May 2002 VA examination.   

With respect to DC 5293, the Board notes that a VA examiner 
in May 2004 characterized the veteran's spinal canal stenosis 
of the cervical spine as only mild to moderate.  This is 
consistent with the clinical findings, which revealed that 
muscle strength was +4/5, and that EMG testing showed no 
cervical radiculopathy.  A VA clinician in November 2004 also 
noted that strength in both upper extremities, grip strength 
in both hands, and cranial nerves II through XII were all 
intact.  Thus, no more than moderate intervertebral disc 
syndrome has been shown since March 26, 2004.  

The veteran's cervical spine also shown no more than slight 
limitation of motion since March 26, 2004.  The March 2004 VA 
examination report notes that the veteran's cervical spine 
demonstrated 45 degrees of flexion, 55 degrees of extension, 
and 40 degrees of right and left side bending, and 70 degrees 
of right and left rotation.  These findings are essentially 
the same as those recorded at his May 2002 VA examination.  
Although the veteran reported pain, there was no evidence of 
any fatigue, decreased endurance, or lack of coordination 
after 30 repetitions.  It thus appears that the veteran's 
cervical spine has almost full range of motion with a 10 
degrees loss of full right and left lateral rotation.  Thus, 
even with consideration of the veteran's complaints of pain, 
the Board finds that the veteran's cervical spine is 
manifested by only slight limitation of motion under DC 5290 
for the period since March 26, 2004.  38 C.F.R. §§  4.40, 
4.45, DeLuca supra. 

2.  Criteria in Effect From September 23, 2002, to September 
25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence in this case 
does not establish the occurrence of incapacitating episodes, 
as defined by Note 1 to DC 5293.  There is no indication in 
the record that a physician has prescribed bedrest because of 
the veteran's cervical spine disability.  Accordingly, the 
revised version of DC 5293, in effect from September 23, 2002 
to September 25, 2003, cannot serve as a basis for an 
increased rating based upon incapacitating episodes.

However, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  
With respect to his orthopedic manifestation, the Board has 
already determined that the veteran's cervical spine 
disability is manifested by only slight limitation of motion 
under DC 5290, for which a 10 percent rating is warranted.  

As for his neurological manifestations, ratings are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  For example, under the codes 
pertaining to the upper radicular group, the middle radicular 
group, the lower radicular group, and the musculospiral 
nerve, a 20 percent rating is assigned for mild incomplete 
paralysis; a 30 and 40 percent rating for moderate incomplete 
paralysis of the minor and major extremity, respectively; and 
a 40 and 50 percent rating for severe incomplete paralysis of 
the minor and major extremity, respectively.  For complete 
paralysis, a 60 percent evaluation is assigned with 
involvement of the minor extremity and a 70 percent rating 
for involvement of the major extremity.  See 38 C.F.R. 
§ 4.124a (2006).  

As to the determination of an appropriate rating for the 
veteran's neurological manifestations, the Board finds that 
the veteran's cervical spine disability is not manifested by 
any incomplete paralysis of the upper radicular group, the 
middle radicular group, or the musculospiral nerve.  It 
appears that the veteran's radicular symptoms involving his 
upper extremities are due to his right carpal tunnel syndrome 
and his tennis elbow.  For example, the October 2003 EMG 
report revealed no conclusive electrodiagnostic feature of 
cervical radiculopathy.  The March 2004 VA examination report 
also includes a medical opinion that recent testing revealed 
no electrodiagnostic features of cervical radiculopathy.  
Thus, the Board will not attribute the veteran's neurological 
complaints to his service-connected cervical spine 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, such signs and symptoms be attributed to the 
service-connected condition).

Since mild incomplete paralysis has not been shown in either 
upper extremity involving the upper radicular group, the 
middle radicular group, or the musculospiral nerve, a 
compensable rating is not warranted for neurological 
manifestations.  See C.F.R. § 4.31 (2006) (In every instance, 
such as this, where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.)

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  Applying the Table here, the 
10 percent evaluation for the veteran's orthopedic 
manifestations of his lumbosacral spine disability is 
combined with the zero percent evaluation for his 
neurological manifestations, resulting in a "raw" combined 
rating of 10 percent.  38 C.F.R. § 4.25.  Thus, the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent during this period.  

3.  Criteria In Effect From September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria, in 
pertinent part, should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and

10 percent for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal motion of the cervical spine is 
45 degrees of flexion, extension, and lateral flexion, and 80 
degrees of right and left lateral rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability rating in excess of 10 for the period from its 
effective date of September 26, 2003, until March 26, 2004, 
or a disability rating in excess of 20 percent for the period 
since March 26, 2004.  The March 2004 VA examination report 
notes that the veteran's cervical spine demonstrated flexion 
of 45 degrees, with a combined motion of 320 degrees.  There 
was also, however, a decrease in cervical lordosis along with 
muscle spasm.  These findings are consistent with a 20 
percent rating for orthopedic manifestations under the 
revised General Rating Formula which contemplates muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In addition, for the period 
from September 26, 2003, the Board has already evaluated the 
veteran's neurological manifestations at the noncompensable 
level.  Thus, the veteran's combined disability evaluation 
can be no higher than 10 percent prior to March 26, 2004, no 
higher than 20 percent from March 26, 2004.  See 38 C.F.R. 
§ 4.25.  

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's cervical spondylosis with a 
herniated disc for the period prior to March 26, 2004, and 
against a disability rating in excess of 20 percent from 
March 26, 2004.  There is also no evidence that this 
disability has caused marked interference with employment or 
has required frequent hospitalizations.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

IV.  Increased Rating for Status Post Right Carpal Tunnel 
Release

The veteran developed carpal tunnel syndrome in his right 
hand and underwent a carpal tunnel release while on active 
duty.  As a result, the June 2002 rating decision granted 
service connection and assigned a 10 percent disability 
rating for status post right carpal tunnel release.  The 
veteran appealed that decision with respect to the 10 percent 
rating.  See Fenderson, supra.  However, since the evidence 
of record shows no more than mild incomplete paralysis of the 
right median nerve, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

The veteran's status post carpal tunnel release has been 
evaluated under DC 8515, for paralysis of the median nerve.  
Under this section, a 10 percent rating is assigned for mild 
incomplete paralysis of the median nerve, regardless of which 
extremity (major or minor) is involved.  In cases of moderate 
incomplete paralysis, a 30 percent rating is warranted for a 
major extremity, whereas a 20 percent rating is in order for 
a minor extremity.  In severe cases, a 50 percent rating is 
assigned for a major joint, and a 40 percent rating is 
assigned for a minor joint.  See 38 C.F.R.    § 4.124(a), DC 
8515.  Service medical records indicate that the veteran's 
right upper extremity is his major or dominant one.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's status post right 
carpal tunnel release.  This evidence includes two VA 
examination reports, private treatment records, and VA 
outpatient treatment records, all of which show no more than 
mild incomplete paralysis of the right median nerve.  

The May 2002 VA examination report notes that a neurological 
evaluation of the upper extremities was completely within 
normal limits.  The examiner concluded that the veteran had a 
history of carpal tunnel syndrome, but that he is currently 
doing well following his recent surgery.  Thus, no more than 
mild incomplete paralysis of the right median nerve was 
shown.

The March 2003 VA examination report also shows no more than 
mild incomplete paralysis of the right median nerve.  Range-
of-motion testing of the right wrist revealed 20 degrees of 
radial deviation, 55 degrees of ulnar deviation, 70 degrees 
of extension, and 90 degrees of flexion.  Parenthetically, 
the Board notes that full range of motion for the wrist is 
considered to be dorsiflexion (extension) to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (2006).  The metacarpal phalangeal joints 
demonstrated zero degrees of extension and 90 degrees of 
flexion; the proximal interphalangeal joints demonstrated 
zero degrees of extension and 100 degrees of flexion; the 
distal interphalangeal joints demonstrated zero degrees of 
extension and 45 degrees of flexion.  The veteran was able to 
approximate his thumb to all fingers, and could touch all 
fingers to his palm.  He was able to push, pull, and twist 
using his fingers.  He was also able to write and take the 
cap off a tube of jelly with his right hand.  Sensation was 
intact over the fingers using a 5.07 monofilament.  An EMG 
study revealed a right median mononeuropathy (carpal tunnel 
syndrome of the right side).  The diagnosis was right carpal 
tunnel syndrome.

The Board also reviewed various private and VA treatment 
records, none of which shows more than mild incomplete 
paralysis of the right median nerve.  In this regard; the 
August 2001 private treatment record notes that grip strength 
was equal bilaterally; the September 2001 report from Dr. 
W.J. notes that grip strength and finger-squeeze testing were 
"good-to-normal and bilaterally equal;" the April 2002 
report from the University of Iowa Hospital notes that 
neurological testing in both upper extremities was normal; 
and the November 2004 VA outpatient treatment record notes 
that cranial nerves II through XII were intact, as was grip 
strength.  Thus, no significant neurological findings 
pertaining to the veteran's right hand and wrist have been 
objectively shown. 

In short, there is simply no clinical evidence showing that 
the veteran's right status post carpal tunnel release is 
manifested by more than mild incomplete paralysis of the 
right median nerve.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial rating in excess of 10 percent for this 
disability under DC 8515.  There is also no evidence that 
this disability has caused marked interference with 
employment or has required frequent hospitalizations; thus, 
further development pursuant to 38 C.F.R. § 3.321(b)(1) is 
not required.  See Bagwell and Shipwash, both supra.  
Accordingly, the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for 
cervical spondylosis with a herniated disc for the period 
prior to March 26, 2004, is denied.  

An initial disability rating in excess of 20 percent for 
cervical spondylosis with a herniated disc for the period 
from March 26, 2004, is denied.  

An initial disability rating in excess of 10 percent for 
status post right carpal tunnel release is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


